        Case: 1:20-cv-02222 Document #: 1 Filed: 04/09/20 Page 1 of 3 PageID #:1


4002.sbk

                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS

CORY ANDERSON                                         )
                                                      )
               Plaintiff,                             )
                                                      )
               v.                                     )       No.: 20-CV-02222
                                                      )
TYRONE STANDRIDGE and                                 )
SUPER SERVICE, LLC, and                               )
SUPER SERVICES, INC.,                                 )
                                                      )
               Defendants.                            )
                                                      )

            NOTICE OF REMOVAL TO THE UNITED STATES DISTRICT COURT

       Defendant SUPER SERVICES, LLC., by and through its attorney, SHIMON B. KAHAN of

Haynes, Studnicka, Kahan & Poulakidas, LLC, pursuant to 28 USC §1332, §1441, and §1446,

submits its Notice of Removal to this court from the Circuit Court of Cook County, Illinois to the

United States District Court for the Northern District of Illinois, Eastern Division. In support of this

Notice of Removal, Defendant states as follows:

       1.      This case arises out of a motor vehicle accident that occurred on March 6, 2018, in

the township of Proviso, Cook County, Illinois, in the southbound lanes of I-294.

       2.      In her Complaint, Plaintiff alleges that he sustained “severe and permanent

injuries…and will be hindered and preventing from attending his usual duties and affairs of

life…and will lose the value of that time.” Exhibit A, Complaint.

       3.      Plaintiff prays for an amount in excess of $50,000 in accordance with Illinois

pleading requirements. Exhibit A.

       4.      All that is required for removal based on diversity of jurisdiction is a “reasonable

probability” that more than $75,000 is in controversy. See Rising-Moore v. Red Roof Inns, Inc., 735

F. 3d 813, 815 (7th Cir. 2006).
            Case: 1:20-cv-02222 Document #: 1 Filed: 04/09/20 Page 2 of 3 PageID #:2


        5.       Here, Plaintiff has complied with Illinois pleading requirements, which only require

a plaintiff to assert that his or her damages are greater or less than $50,000. IL Sup Ct Rule 222. In

this case, Plaintiff seeks damages “in excess of $50,000” based on claims of injury, past treatment,

and future treatment.

        6.       Based on the allegations in Plaintiff’s Complaint, there is a reasonable probability

that the amount in controversy in this case exceeds $75,000, exclusive of interests and costs.

        7.       Based upon information and belief, Plaintiff is a domiciled citizen of the state of

Illinois.

        8.       Defendant, TYRONE STANDRIDGE, is domiciled in and a citizen of the state of

Wisconsin; he is not a citizen of the state of Illinois.

        9.       Super Service, LLC is no longer transacting business. When it was transacting

business its principal place of business was 6000 Clay Ave, SW, Grand Rapids, MI 49548. Now it

would be considered 2026 N. Broadway St., New Ulm, MN 56073.

        10.      Super Service, LLC has never been incorporated. It is a limited liability

company. The LLC was formed in Delaware and converted to a Minnesota LLC in December

2018/January 2019.

        11.      Super Service, LLC is 100% owned by Super Service Holdings, LLC. Super Service

Holdings, LLC was originally formed as a Delaware LLC and converted to a Minnesota LLC in

December 2018/January 2019. When it was transacting business (through its 100% ownership of

Super Service, LLC) its principal place of business was 6000 Clay Ave, SW, Grand Rapids, MI

49548. Now it would be considered 2026 N. Broadway St., New Ulm, MN 56073

        12.      At the time of the incident referenced in Plaintiff’s Complaint, Standbridge was

working for and under dispatch of Super Service, LLC.



                                                                                                    2
        Case: 1:20-cv-02222 Document #: 1 Filed: 04/09/20 Page 3 of 3 PageID #:3


       13.     For purposes of determining whether diversity of jurisdiction exists under 28 U.S.C.

§1332(c)(1), at all relevant times, Plaintiff was a domiciled citizen of Illinois, and Defendants have

not been domiciled in or citizens of Illinois.

       14.     For the foregoing reasons, this is an action where the United States District Court for

the Northern District of Illinois has original jurisdiction, pursuant to 28 U.S.C. §1332, because the

matter in controversy exceeds a value of $75,000, exclusive of costs and interests, and Plaintiff and

Defendants are domiciled citizens of different states.

       15.     Diversity of jurisdiction exists, and this lawsuit is removed pursuant to 28 U.S.C.

§1441 and §1446.

       16.     This Notice of Removal is timely pursuant to 28 U.S.C. §1446(b).

       17.     Plaintiff’s counsel has been or will be served with this Notice of Removal in

accordance with the Federal Rules of Civil Procedure.

       18.     All served Defendants join in this removal.

       WHEREFORE, Defendant Super Service, LLC pursuant to 28 U.S.C. §1441, removes this

action from the Circuit Court of Cook County, Illinois to this Court for further proceedings.

       Defendant demands trial by jury.

                                       /s/ Shimon B. Kahan___________________
                                       SHIMON B. KAHAN (#6207172)
                                       HAYNES, STUDNICKA, KAHAN & POULAKIDAS, LLC
                                       Attorney for Defendant Super Service, LLC
                                       200 West Adams Street, Suite 2175
                                       Chicago, IL 60606
                                       Tel: (312) 676-7060
                                       Fax: (312) 332-6655
                                       skahan@hskolaw.com




                                                                                                    3
